ALLEN, J.
1. Under Section 10200 et. seq., General Code, members of an association incorporated for the purpose of apprehending and convicting any person or persons accused of either felony or misdemeanor, may make arrests subject to the limitations prescribed in Sections 10203 and 10204, General Code, anywhere within the state.
2. The word “falsely” as used in Section 12860, General Code, means a representation designedly untrue and deceitful, and implies an intention to perpetrate some treachery or fraud.
3. Upon the trial of an indictment for impersonating an officer when the defendant has pleaded not guilty, it is reversible error for the court in his charge to the jury to give his own conclusions upon the guilt of the defendant, and to state that the defendant has no- defense.
4. Upon trial of an indictment under the provisions of Section 12860, General Code, for impersonating a police officer, a plea of not guilty having been entered by the defendant, who is a member in good standing of an association incorporated for the purpose of apprehending and convicting persons accused of felony or misdemeanor, the question whether the defendant has falsely represented himself to be a police officer is a question of fact for the jury.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Day, and Kinkade, JJ., concur. Robinson, J., not participating.